Per Curiam.

This case is settled by the case of Hussey v. Thornton, 4 Mass. R. 405. The facts were similar, except that there the goods were not in fact delivered, but held for the performance of the condition of the sale. Here the contract of sale was complete and the goods were delivered without any condition express or implied; wherefore the vendor could not reclaim them.1

Judgment according to verdict and for a return.


 See Smith v. Dannie, 6 Pick. 262, 2 Kent’s Comm. (3d ed., 497, ante 452, n. 1.